Exhibit 10.1

 

DEFERRED STOCK AWARD AGREEMENT

UNDER THE OPTIUM CORPORATION

2006 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:  Eitan Gertel
No. of Restricted Stock Units Granted:  41,633

Grant Date:  11-Mar-2008

 

Pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Optium Corporation (the “Company”)
hereby grants a Deferred Stock Award (an “Award”) consisting of the number of
phantom stock units listed as “Restricted Stock Units” above (the “Restricted
Stock Units”) to the Grantee named above.  Each Restricted Stock Unit shall
relate to one share of Common Stock, par value $.01 per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.

 


1.      RESTRICTIONS ON TRANSFER OF AWARD.  THE AWARD SHALL NOT BE SOLD,
ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED OR DISPOSED OF BY THE
GRANTEE, UNTIL (I) THE RESTRICTED STOCK UNITS HAVE VESTED AS PROVIDED IN
SECTION 2 OF THIS AWARD AGREEMENT, AND (II) SHARES HAVE BEEN ISSUED PURSUANT TO
SECTION 4 OF THIS AWARD AGREEMENT.


 


2.      VESTING OF RESTRICTED STOCK UNITS.  THE RESTRICTED STOCK UNITS SHALL
VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH BELOW, PROVIDED IN EACH CASE THAT
THE GRANTEE IS THEN, AND SINCE THE GRANT DATE HAS CONTINUOUSLY REMAINED, IN A
SERVICE RELATIONSHIP (IN THE CAPACITY OF AN EMPLOYEE, OFFICER, DIRECTOR OR
CONSULTANT) WITH THE COMPANY OR ITS SUBSIDIARIES.

 

Incremental (Aggregate) Number of Restricted Stock Units Vested

 

Vesting Date

25%

 

May 1, 2008

25%

 

August 1, 2008

25%

 

November 1, 2008

25%

 

February 1, 2009

 

In the event of an Acquisition (as defined in the Plan) or upon any involuntary
termination of employment of the Grantee (other than an involuntary termination
for “cause” (as determined by the Company in its absolute discretion)), any
Restricted Stock Units that remain unvested at the time of such Acquisition
shall become fully vested at such time.  The Committee may at any time
accelerate the vesting schedule specified in this Section 2.

 


3.      FORFEITURE.  IF THE GRANTEE’S EMPLOYMENT WITH THE COMPANY AND ITS
SUBSIDIARIES IS VOLUNTARILY TERMINATED BY THE GRANTEE OR INVOLUNTARILY
TERMINATED FOR “CAUSE” (AS DETERMINED BY THE COMPANY IN ITS ABSOLUTE DISCRETION)
PRIOR TO VESTING OF RESTRICTED STOCK UNITS GRANTED HEREIN, ALL RESTRICTED STOCK
UNITS SHALL IMMEDIATELY AND AUTOMATICALLY BE FORFEITED AND RETURNED TO THE
COMPANY.


 


 


 

--------------------------------------------------------------------------------



 


 


4.      ISSUANCE OF SHARES OF STOCK; RIGHTS AS STOCKHOLDER.


 


(A)        AS SOON AS PRACTICABLE FOLLOWING EACH VESTING DATE, BUT IN NO EVENT
LATER THAN 30 DAYS AFTER EACH SUCH VESTING DATE, THE COMPANY SHALL DIRECT ITS
TRANSFER AGENT TO ISSUE TO THE GRANTEE IN BOOK ENTRY FORM THE NUMBER OF SHARES
OF STOCK EQUAL TO THE NUMBER OF RESTRICTED STOCK UNITS CREDITED TO THE GRANTEE
THAT HAVE VESTED PURSUANT TO SECTION 2 OF THIS AWARD AGREEMENT ON SUCH DATE IN
SATISFACTION OF SUCH RESTRICTED STOCK UNITS.  SUCH ISSUANCE MAY BE EFFECTED BY
THE COMPANY DIRECTING ITS TRANSFER AGENT TO DEPOSIT SUCH SHARES OF STOCK INTO
THE GRANTEE’S BROKERAGE ACCOUNT.  THE GRANTEE’S COST BASIS IN ANY SHARES OF
STOCK ISSUED HEREUNDER SHALL BE $0.00.


 


(B)       IN EACH INSTANCE ABOVE, THE ISSUANCE OF SHARES OF STOCK SHALL BE
SUBJECT TO THE PAYMENT BY THE GRANTEE BY CASH OR OTHER MEANS ACCEPTABLE TO THE
COMPANY OF ANY FEDERAL, STATE, LOCAL AND OTHER APPLICABLE TAXES REQUIRED TO BE
WITHHELD IN CONNECTION WITH SUCH ISSUANCE IN ACCORDANCE WITH SECTION 7 OF THIS
AWARD AGREEMENT.


 


(C)        THE GRANTEE UNDERSTANDS THAT (I) THE GRANTEE SHALL HAVE NO RIGHTS
WITH RESPECT TO THE SHARES OF STOCK UNDERLYING THE RESTRICTED STOCK UNITS, SUCH
AS VOTING RIGHTS, DIVIDEND RIGHTS AND DIVIDEND EQUIVALENT RIGHTS, UNLESS AND
UNTIL SUCH SHARES OF STOCK HAVE BEEN ISSUED TO THE GRANTEE AS SPECIFIED IN
SECTION 4(A) HEREOF AND (II) ONCE SHARES HAVE BEEN DELIVERED BY BOOK ENTRY TO
THE GRANTEE IN RESPECT OF THE RESTRICTED STOCK UNITS, THE GRANTEE WILL BE FREE
TO SELL SUCH SHARES OF STOCK, SUBJECT TO APPLICABLE REQUIREMENTS OF FEDERAL AND
STATE SECURITIES LAWS AND COMPANY POLICY.


 


5.      INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY,
THIS AWARD AGREEMENT SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS AND
CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE COMMITTEE SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AWARD AGREEMENT SHALL HAVE
THE MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED
HEREIN.


 


6.      TRANSFERABILITY OF THIS AWARD AGREEMENT.  THIS AWARD AGREEMENT IS
PERSONAL TO THE GRANTEE, IS NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY
MANNER, BY OPERATION OF LAW OR OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF
DESCENT AND DISTRIBUTION.


 


7.      TAX WITHHOLDING.  THIS SECTION 7 APPLIES ONLY TO GRANTEES WHO ARE
SUBJECT TO U.S. FEDERAL TAX WITHHOLDING.  THE GRANTEE SHALL, NOT LATER THAN THE
DATE (THE “TAXATION DATE”) AS OF WHICH THE RECEIPT OF THIS AWARD BECOMES A
TAXABLE EVENT FOR U.S. FEDERAL INCOME TAX PURPOSES (IF APPLICABLE TO GRANTEE),
PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE COMMITTEE FOR
PAYMENT OF ANY U.S. FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW TO BE
WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE GRANTEE MAY ELECT TO HAVE THE
REQUIRED MINIMUM TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART, BY
(I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR
(II) TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE
FAIR MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.   UNLESS THE
GRANTEE SHALL HAVE OTHERWISE NOTIFIED THE COMPANY IN WRITING TO IT CHIEF
FINANCIAL OFFICER AT LEAST 30 DAYS PRIOR TO A TAXATION DATE, THE GRANTEE SHALL
BE DEEMED TO HAVE ELECTED TO SATISFY SUCH OBLIGATION IN THE MANNER SET FORTH IN
CLAUSE (I) OF THE PRIOR SENTENCE.  NOTWITHSTANDING THE


 


 


2

--------------------------------------------------------------------------------



 


 


FOREGOING, THE COMPANY MAY REQUIRE THAT SUCH OBLIGATION BE SATISFIED IN CASH BY
THE GRANTEE UPON NOTICE TO GRANTEE AT LEAST 30 DAYS PRIOR TO THE TAXATION DATE.


 


8.      NO OBLIGATION TO CONTINUE SERVICE RELATIONSHIP.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AWARD
AGREEMENT TO CONTINUE THE GRANTEE IN EMPLOYMENT OR OTHER SERVICE RELATIONSHIP
AND NEITHER THE PLAN NOR THIS AWARD AGREEMENT SHALL INTERFERE IN ANY WAY WITH
THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OR OTHER
SERVICE RELATIONSHIP OF THE GRANTEE AT ANY TIME.


 


9.      NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE COMPANY
AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO THE
GRANTEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.


 

 

OPTIUM CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

/s/ David Renner

 

Name: David Renner

 

Title: CFO

 

Address: 200 Precision Road, Horsham, PA 19044

 

 

 

 

The foregoing Award Agreement is hereby accepted and the terms and conditions
thereof hereby agreed to by the undersigned.

 

 

 

 

Dated:

 

 

/s/ Eitan Gertel

 

Eitan Gertel

 

 

 

Grantee’s name and address:

 

 

 

Eitan Gertel

 

P.O. Box 38

 

Gwynedd, PA 19436

 

 

3

--------------------------------------------------------------------------------